Citation Nr: 0711412	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  03-32 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel
INTRODUCTION

The veteran had active duty from April 1944 to March 1948, 
and from August 1950 to June 1954.  He has received a Purple 
Heart and Combat Infantryman's Badge among his awards. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision.  


FINDINGS OF FACT

1.  The veteran is not totally blind or near totally blind, 
not a patient in a nursing home, and not bedridden.  He is 
able to adequately attend to the needs of daily living 
without the regular assistance of another person, and he is 
able to protect himself from the hazards and dangers inherent 
in his daily environment.

2.  The veteran does not have a single permanent disability 
ratable at 100 percent disabling. 


CONCLUSION OF LAW

The criteria for special monthly pension based upon the need 
of regular aid and attendance are not met.  38 U.S.C.A. §§ 
1502, 1521 (West 2002); 38 C.F.R. 
§§ 3.351, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in July 2002 and March 
2005.  The RO specifically informed the veteran of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, that he should submit such evidence 
or provide VA with the information necessary for VA to obtain 
such evidence on his behalf, and to submit any evidence in 
his possession pertaining to his claim.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

The letters discussed above did not inform the veteran of the 
laws pertaining to effective dates.  However, in light of the 
Board's denial of the appellant's claim, no effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Regarding the duty to assist, all available evidence 
pertaining to the veteran's claim has been obtained.  The 
record before the Board contains VA examination reports and 
VA and private treatment records.  In addition, neither the 
veteran nor his representative have identified any additional 
pertinent evidence that could be obtained to substantiate his 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to the claim.


Analysis

A person will be considered to be in need of regular aid and 
attendance if the person (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) has a 
factual need for aid and attendance under the criteria set 
forth in § 3.352(a).  38 U.S.C.A. § 1502(b); 38 C.F.R. § 
3.351(c).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the 
particular disability cannot be done without aid (not 
including adjustment of appliances that normal persons would 
be unable to adjust without aid); an inability to feed 
himself through loss of coordination of the upper extremities 
or through extreme weakness; an inability to attend to wants 
of nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from the hazards or dangers incident to his daily 
environment.  

"Bedridden" will be a proper basis for the determination and 
is defined as that condition that, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that a 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352.

The evidence does not indicate that the veteran is blind or 
so nearly blind to be eligible for aid and attendance 
benefits on that basis alone.  The October 2002 VA aid and 
attendance examination report noted that the veteran's best 
corrected vision was not 5/200 or worse in both eyes and that 
he referred no major visual problems.  Additionally, while on 
his March 2002 claim, the veteran indicated that he was in 
nursing home, there is no competent evidence to show that he 
is confined to a nursing home.  The evidence as a whole, to 
include the veteran's hearing testimony before the RO in 
February 2004, reflects that the veteran resides with his 
wife at their home.  Thus, he does not qualify for aid and 
attendance benefits on this basis.   

The Board must now determine whether the veteran has a 
factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  In this vein, the October 
2002 VA aid and attendance examination indicated that the 
veteran was able to generally perform his own personal care 
functions.  The veteran required his wife as an attendant in 
reporting to the examination and traveled to the examination 
by private car.  It was noted that he was not hospitalized, 
bedridden, nor wheelchair ridden.  The examiner stated that 
the veteran was competent and capable to manage his benefit 
payment and financial affairs.  The examiner further noted 
that the veteran's typical day involved going to the bathroom 
to empty his urinary cystectomy pouch (which needed to be 
done every three days), washing his face, brushing his teeth, 
and shaving (which he did every other day).  The veteran 
sought assistance from his wife for pasting of the urinary 
pouch to his abdomen which he was unable to do by himself.  
He dressed himself, had breakfast, did callisthenic 
exercises, went for walks accompanied by his wife (he once 
suffered a dizzy spell and fell down), watched television, 
bathed, and had dinner.  

Upon examination of the veteran, the examiner observed that 
the veteran was well-groomed, in clean casual attire, well-
developed, with an erect posture, and well- nourished.  He 
also found that the veteran had no restrictions of the upper 
extremities, had a normal gait, walked with the aid of a 
wooden cane because of leg weakness and for support.  The 
veteran had no limitation of motion or deformities of the 
spine.  As for ambulation, the examiner noted that the 
veteran was able to walk well by himself for approximately 
one block at a slow pace with the aid of the wooden cane.  
The veteran only left his home to attend medical appointments 
and church; however, he could not go out by himself due to 
risk of falling.  The diagnoses were coronary artery 
angioplasty times three, atherosclerotic heart disease by 
history, history of cystectomy with chemotherapy, and under 
treatment for hypothyroidism.   

At his February 2004 hearing at the RO, the veteran testified 
that he was able to brush his own teeth, feed himself, and 
use the bathroom by himself.  However, he stated that he 
needed his wife's help to bathe as he was unable to remain 
standing.  He generally stayed at home but left the house 
accompanied by his wife.  The veteran also indicated that he 
no longer drove.   

The evidence as a whole shows the veteran does not have 
physical or mental impairment of a nature as would require 
the regular assistance of another to protect him from the 
hazards in his daily environment.  While he needs the 
assistance of his wife to paste the urinary pouch to his 
abdomen, there is no indication that a normal person would be 
able to adjust it without aid.  The veteran has also 
indicated that he needs the assistance of his wife to bathe.  
However, he has been shown to be able to dress and undress 
himself and to keep himself ordinarily clean and presentable.  
He is also able to feed himself and generally has no 
restriction of the upper extremities except for pasting of 
the urinary pouch.  It has not been shown that he has an 
inability to attend to wants of nature; or has a physical or 
mental incapacity requiring care or assistance on a regular 
basis to protect himself from the hazards or dangers incident 
to his daily environment.  Additionally, he is not bedridden.  
In sum, the evidence establishes that veteran's ailments do 
not necessitate the regular aid and attendance of another 
person.  

Based on the foregoing, the evidence does not establish that 
the veteran is in need of aid and attendance.  In such cases 
an increase in pension is authorized where the veteran has 
certain additional severe disabilities or is permanently 
housebound.  The requirements for this increase in pension 
are met where, in addition to having a single permanent 
disability rated as 100 percent under the regular schedular 
evaluation, without resort to individual unemployability, the 
veteran: (1) has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or (2) is "permanently housebound" by reason 
of disability or disabilities.  The requirement of 
permanently housebound is that a veteran is substantially 
confined to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 U.S.C.A. §§ 1502(c), 1521(e); 38 C.F.R. § 3.351(d).

In this case, the veteran is service connected for scars, 
rated as non-compensable.  He also receives pension for the 
following non-service connected disabilities:  coronary 
artery disease, status-post angioplasty, old myocardial 
infarction, hypertensive heart disease, angina pectoris, 
estimated METs between 3 and 5 (evaluated as 60 percent 
disabling); hypothyroidism on continuous medication 
(evaluated as 10 percent disabling), and carcinoma of bladder 
in 2001, status post radical cystoprostactetomy with ileal 
conduit diversion, no residuals of malignancy or chemotherapy 
at present (evaluated as 60 percent disabling).  As such, he 
does not meet the threshold requirements for an increase in 
pension as set forth under 38 C.F.R. § 3.351(d).  
Consequently, there is no need for any discussion as to the 
question of whether the veteran is permanently housebound, 
since such benefits are dependent on the veteran meeting the 
basic requirements under 38 C.F.R. § 3.351(d).  

In conclusion, the preponderance of the evidence is against 
the claim for special monthly pension by reason of being in 
need of aid and attendance or on account of being housebound.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Special monthly pension based on the need for aid and 
attendance or by reason of being housebound is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


